Citation Nr: 1510551	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  05-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June to December 1993, from October 2001 to October 2002, and from January 2003 to April 2004.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at the RO before a Decision Review Officer (DRO) in May 2006.  In February 2007, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).   In August 2007, December 2008, and May 2010, the Board remanded the claim for additional development.  In September 2011, the Board issued a decision that denied the claim of entitlement to service connection for a sleep disorder. 

The Veteran did not appeal the September 2011 decision to the Court of Appeals for Veterans Claims (CAVC or Court).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of his opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2007 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, the Board vacated the September 2011 decision in June 2014.

In January 2015, the Veteran testified at a Board hearing before the undersigned VLJ; a transcript has been associated with the claims file.


FINDING OF FACT

Sleep apnea had its onset in service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

Preliminarily, the Board notes that service connection under the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable since the Veteran's complaints are attributable to a known clinical diagnosis.  Post-service VA and private treatment records show complaints of sleeping problems and treatment for sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea-hypopnea syndrome following a VA sleep study in March 2005.  He has been treated with use of a CPAP machine.  

The Veteran's service treatment records (STRs) are negative for a diagnosis of sleep apnea.  Significantly, however, he complained of insomnia, headaches, and fatigue in December 2003 and January 2004.  He testified that while serving in Iraq in 2004, his sleep apnea symptoms began and shortly after discharge, his wife informed him that he would choke, cough, and stop breathing in his sleep.  The Veteran has consistently reported at his VA examinations and in written statements that his sleep apnea manifested in service and has continued to the present.  The Veteran is competent to report what he has observed regarding his sleep.  See Layno, 6 Vet. App. at 470.  In addition, the Board finds the reports to be credible.  The record shows that the Veteran has had recurrent symptoms related to his sleep since service.  Further, his initial post-service sleep study performed within a year of separation revealed he had sleep apnea.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. 


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


